Citation Nr: 1433500	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 2009, for the inclusion of T.P. as the Veteran's dependent spouse.

2.  Whether the amount of overpayment created by the cessation of the dependency of J.S. is valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

As will be discussed in the Remand portion of this decision below, in the Veteran's April 2010 notice of disagreement, she indicates that she was appealing the amount of overpayment allegedly created by the cessation of the dependency of J.S., her first spouse.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, and therefore, a remand is required. See Manlincon v. West, 12 Vet. App. 238 (1998).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of whether the amount of overpayment created by the cessation of the dependency of J.S. is valid is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran divorced J.S. in March 2003 and married T.P. in August 2004. 

2.  The Veteran knew or should have known to immediately notify the RO of changes in marital status, but notification was not received until October 2009.



CONCLUSION OF LAW

The effective date of October 20, 2009, for the addition of the Veteran's new 
spouse, T.P., is proper for the purposes of payment of compensation benefits.  38 C.F.R. §§ 3.31, 3.213(a), 3.401(b), 3.501(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes that VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  However, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Thus, the Board concludes that no further action is necessary under the VCAA with regard to this matter inasmuch as all of the evidence needed to adjudicate that claim is of record. 

Effective Date for the Inclusion of the Veteran's Dependent Spouse

Applicable regulations state that for compensation benefits, it is the responsibility of the recipient of VA compensation benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2013).  Moreover, where the dependency of another person ceased on or after October 1, 1982, due to marriage annulment, divorce or death, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased (i.e., the date of the divorce).  38 C.F.R. § 3.660(a)(2) (2013).  Where there is change in the payee's marital status or status of dependents which would permit payment at a higher rate, and the change in status is by reason of the claimant's marriage, the effective date of the increase will be the date of the event (i.e., the date of the new marriage), if the required evidence is received within one year of the event.  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived. 38 C.F.R. § 3.660(a)(3) (2013). 

For purposes of reducing or discontinuing compensation benefits, a statement by a claimant/payee setting forth the month and year of the change of status which would result in a reduction or discontinuance of benefits to that person will be accepted to establish the change in status, in the absence of contradictory information.  38 C.F.R. § 3.213(a) (2013). 

The effective date of discontinuance of pension or compensation due to divorce or annulment will be the last day of the month in which the divorce occurred. 
38 C.F.R. § 3.501(b)(2) (2013). 

The effective date for the award of additional compensation or pension for a dependent will be the latest of the following: (1) The date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b) (2013). 

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2013). 

The Veteran expresses disagreement with the January 2010 decision that removed her former spouse, J.S., as a dependent in the payment of her compensation benefits, effective March 17, 2003, and added her current spouse, T.P., effective October 20, 2009.  It is contended that the adjustments in her compensation are improper in that she provided her divorce and remarriage information prior to that date while a patient at a VA Medical Center emergency room and primary clinics. 

Documents in the claims file reflect that upon the Veteran's initial application for benefits in February 2001, she and J.S. were married.  In correspondence to the Veteran dated in September 2001, the agency of original jurisdiction indicated that J.S. had been added to her award effective as of February 16, 2001.  The Veteran was also notified that she must promptly notify the agency of original jurisdiction of any changes in the status of dependents.

Evidence added to the file on October 20, 2009, showed that the Veteran had divorced J.S. on March 17, 2003, and married T.P. on August 24, 2004. 

Documents of record show that an award was authorized in January 2010 that added T.P. as her dependent, effective October 20, 2009, the date on which the RO was notified of the change in dependency status.

According to the pertinent laws and regulations, a divorce that occurred on or after October 1, 1982, will result in the removal of the spouse from compensation payments, effective the last day of the month in which the divorce or annulment occurred.  Since the Veteran divorced J.S. in March 2003, he was properly removed as her spouse with the change affecting the payment of the Veteran's compensation. 38 C.F.R. § 3.660(a)(2) (2013). 

Also, according to the pertinent laws and regulations, a dependent will be added for 
compensation purposes the latest of the following dates (1) The date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of Veteran's award. 
38 C.F.R. § 3.401(b) (2013). 

Since the latest of these dates in this particular case is the date that the RO received notice of the dependent's marriage to T.P., in October 2009, he was added to the Veteran's compensation payments, effective October 20, 2009. 

Although the Veteran claims that she provided information regarding the change in dependents status at a VA Medical Center, review of the claims file does not reflect such, and nonetheless, the notice circumstances affecting entitlement to receive the rate of the benefit being paid are to be made to the authority which pay such benefit.

In effect, the award of effective dates as described above for the removal and addition of his dependent spouses were proper.  Therefore, there is no basis for a more favorable effective date for either the removal or addition of the Veteran's dependent spouses to her award of compensation. 

The Board is sympathetic with the Veteran's claim and acknowledges her arguments made that the amount of overpayment would be reduced with the assignment of an earlier effective date for the addition of her current spouse as a dependent.  However, the law is dispositive in this case.  The Board cannot grant benefits based on equity.  See 38 U.S.C.A. § 7104.  Should the Veteran so desire, she may petition the Secretary of VA for equitable relief in her case.


ORDER

An effective date earlier than October 20, 2009, for the inclusion of T.P. as the Veteran's dependent spouse is denied.



REMAND

As noted above, in a decision letter of the agency of original jurisdiction dated in January 2010, it was determined that as a result of the removal of the Veteran's first spouse as a dependent on the Veteran's compensation benefits, and the subsequent addition of the Veteran's second spouse as a dependent, effective as of October 20, 2009, an overpayment of benefits was created and the Veteran was obligated to repay the created overpayment debt.  In her April 2010 notice of disagreement, the Veteran indicated that she was appealing the amount of overpayment.  The Veteran is entitled to a Statement of the Case which addresses the foregoing issue.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and she must be specifically advised as to the length of time she has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall issue a Statement of the Case as to the issue of whether the amount of overpayment created by the cessation of the dependency of J.S. is valid.  See Manlincon, supra.  If the decision remains adverse to the Veteran, she and her representative shall be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


